Citation Nr: 0007073	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-16 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



REMAND

The veteran had active service from July 1954 until October 
1964 and from October 1965 until January 1976. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1998, 
from the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.  

After a review of the record, the Board finds that further 
physical examinations relating to the veteran's service-
connected disorders and an opinion from the examiner(s) as to 
functional and industrial impairment caused by the service-
connected disabilities is needed.  The Board has a duty to 
assist.   See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(duty to assist may include contemporaneous and comprehensive 
VA medical examination).  "The Court notes that when a TDIU 
claim is presented, a VA examining physician should generally 
address the extent of functional and industrial impairment 
from the veteran's service-connected disabilities."  Gary v. 
Brown, 7 Vet. App. 229, 232 (1994); citing Martin (Roy) v. 
Brown, 4 Vet. App. 136, 140 (1993).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain the VA medical records 
for treatment of the veteran's service 
connected disabilities since July 1998 which 
have not already been associated with the 
claims folder.  

2.  The veteran should be afforded appropriate 
VA medical examinations for all service-
connected disabilities for the purpose of 
ascertaining the severity of the service-
connected disabilities and the functional 
impairment due to the service-connected 
disabilities.  The examiner(s) is requested to 
express a medical opinion as to the degree of 
functional and industrial impairment.  The 
examiner's report should also include a 
complete rationale for all conclusions reached.  
The claims folder should be made available to 
the examiner for review .

3.  When the development requested has been 
completed, the case should again be reviewed by 
the RO on the basis of the additional evidence.  
If any determination remains unfavorable to the 
veteran, the RO should furnish the veteran and 
his representative, if any, a supplemental 
statement of the case, and provide an 
opportunity for the veteran and his 
representative, if any, to respond before the 
case is returned to the Board for further 
appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



